Title: From Alexander Hamilton to William Gardner, 14 June 1792
From: Hamilton, Alexander
To: Gardner, William



Philadelphia, June 14, 1792
Sir,

The Comptroller has intimated to me that there are some expressions in a letter from you to him, indicating some disposition to resign, in consequence of the insufficiency of your compensation. The manner in which you have executed the duties of your office, has been so entirely satisfactory to me, that I shall regret your resignation not a little, and under this impression I am induced to recommend to you to wait the issue of another session. In a report which I made to Congress during the last session, I proposed an increase of your emoluments, and I believe if it had not been for the lateness of the session, when the impatience of Individuals to get home, produced a disposition favorable to objections which tended to prevent the entering upon new business, an additional provision would have been made. The trust of a Commissioner of Loans is so very delicate and important, that it is impossible it can be long left in any state, without such a compensation as will secure a worthy and adequate character in the execution of it.
With much esteem, I am,   Your obedient servant,
A. Hamilton.
Wm. Gardner, Esq.
